











SEVENTH AMENDMENT TO TRUST AGREEMENT BETWEEN FIDELITY MANAGEMENT TRUST COMPANY
AND
FMC CORPORATION


THIS SEVENTH AMENDMENT, effective as of the first day of April, 2017, by and
between Fidelity Management Trust Company (the “Trustee”) and FMC Corporation
(the “Sponsor”);


WITNESSETH:


WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust Agreement
dated and restated September 28, 2001, with regard to the FMC Corporation
Nonqualified Savings and Investment Plan (the “Plan”); and


WHEREAS, the Trustee’s address and the Sponsor’s address have changed and the
parties wish to amend the Trust Agreement to reflect the address changes; and


WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 16 thereof;


NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor intending to be legally bound, hereby amend the Trust Agreement by:


(1)
Amending Section 7, Compensation and Expenses, to restate the first paragraph,
in its entirety, as follows:



The Trust shall pay Trustee, within thirty (30) days of receipt of Trustee’s
bill, the fees for services in accordance with Schedule B or if the Trust fails
to do so, the Sponsor shall pay such amount within thirty (30) days of receipt
of Trustee’s bill. Fees for services are specifically outlined in Schedule B and
are based on all of the assumptions identified therein. Trustee shall maintain
its fees for a period of five (5) years; provided, however in the event that the
Plan characteristics referenced in the assumptions outlined in Schedule B change
significantly by either falling below or exceeding current or projected levels,
such fees may be subject to revision, upon mutual renegotiation. To reflect
increased operating costs, Trustee may once each calendar year, but not prior to
April 1, 2022, amend Schedule B without the Sponsor’s consent upon one hundred
eighty (180) days prior notice to the Sponsor.


(2)
Amending Section 7, Compensation and Expenses, to add the following to the end
thereof:



Any overcharge by the Trustee, or underpayment of fees or expenses by the
Sponsor that is the result of a good-faith fee dispute, shall bear interest
until paid by the appropriate party with such interest determined by calculating
the average of the prime rates reported in the Wall Street Journal from the date
of overpayment or underpayment until such corrective payment is made by the
appropriate party. Any underpayment of fees or expenses by the Sponsor that is
not the subject of a good-faith fee dispute shall bear interest until paid at
the rate of the lesser of (i) 1½% per month, or (ii) the maximum amount
permitted by law.





--------------------------------------------------------------------------------







(3)
Restating Section 12, Resignation, Removal, and Termination Notices, in its
entirety, as follows:



Section 12.    Resignation, Removal, and Termination Notices.


All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor c/o
General Counsel, FMC Corporation, 2929 Walnut Street, Philadelphia, Pennsylvania
19104, and to the Trustee c/o Fidelity Workplace Services LLC, WI Strategy and
Planning, Contracts, 245 Summer Street, V7B, Boston, Massachusetts 02210, or to
such other addresses as the parties have notified each other of in the foregoing
manner.


(4)
Amending Section 18, General, to add a new subsection, subsection (g), “Use of
Omnibus Accounts”, as follows:



(g) Use of Omnibus Accounts Notwithstanding any other provisions of this
Agreement, Sponsor understands, acknowledges and agrees that, (i) the Trustee
utilizes omnibus accounts at unaffiliated banks to facilitate transactions for
the defined contribution plans it services and commingles funds in transit to or
from the Plan, including other funds similarly in transit to or from other plans
and (ii) if markets permit, omnibus account balances may be invested in
short-term investments with the aim of earning a rate approximating the Target
Federal Funds Rate and/or money market rates (such earnings are referred to as
“float earnings”); and (iii) the Trustee will use these earnings to pay bank
fees associated with the above-referenced defined contribution plan transactions
and make other required adjustments and will retain any float earnings that
exceed such fees and adjustments as compensation for its services. The Trustee
shall pay bank fees to the extent they exceed float earnings.


The amount of float earnings generated depends on market conditions, as well as
on the length of time that funds are held in the omnibus accounts. The following
time frames apply with respect to funds held in these accounts:


•
If contributions and instructions to purchase investment options are received by
the Trustee in good order before the close of trading, the Trustee executes
transactions in the investment options as of that day’s closing price (the
“transaction date” or “T”). Contributions are held in the omnibus account until
the following business day (“T+1”) for the vast majority of investment options.
For share accounted company stock transactions, contributions may be held in the
omnibus account until T+3.



•
Instructions to exchange investment options received by the Trustee in good
order before the close of trading are processed in that day's nightly cycle. For
the vast majority of investment options, exchanges generate no overnight
balances, as money is received from one investment option and conveyed to
another investment option on the same business day. The limited exceptions to
this would occur if investment options have different settlement rules and
Fidelity Management Trust Company serves as trustee of the Plan, in which case
balances attributable to the exchange may remain in an omnibus account for a few
days.








--------------------------------------------------------------------------------





•
Instructions to make disbursements received in good order before the close of
trading are processed in that day's nightly cycle and reflected as debits from
participant accounts as of that date ("T"). Proceeds attributable to the
disbursement are received into the omnibus account based on the settlement
period for the investment options, which in the substantial majority of
investment options is T+1. After the deduction of tax withholding, if
applicable, disbursements are typically made on T+2 or T+3 either through
electronic funds transfers or by mailing a check. Disbursement proceeds
distributed by check, net of any tax withholdings, remain in the omnibus account
until the check is presented for payment.



Neither the Sponsor nor the Plan shall be liable for any diminution in the value
of such overnight investments. Provided that the Sponsor has provided timely
funding, neither the Sponsor nor the Plan shall be responsible for any failure
to settle or clear from such omnibus accounts any proper or timely trade or
disbursement if such failure results from a decrease in the value, or temporary
inaccessibility of funds attributable to either the use of a specific bank or
the overnight investment of balances from such accounts.


(5)
Amending Schedule A, Recordkeeping and Administrative Services, to add the
following to the end thereof:



The Named Fiduciary hereby directs that the assets deposited in the Revenue
Credit Account shall be invested in the Fidelity® Money Market Trust Retirement
Government Money Market Portfolio (0631).


(6)
Restating Schedule B, Fees, in its entirety, as attached.



IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Seventh
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written. By signing below, the undersigned represent
that they are authorized to execute this document on behalf of the respective
parties. Notwithstanding any contradictory provision of the agreement that this
document amends, each party may rely without duty of inquiry on the foregoing
representation.


FMC CORPORATION
 
FIDELITY MANAGEMENT TRUST COMPANY
 
 
 
 
 
 
By: /s/    William S. Kopey    1/24/2017
 
By: /s/    Greg Gardiner 1/24/2017
 
Authorized Signatory Date
 
FMTC Authorized Signatory Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------





Schedule B – Fee Schedule
NONQUALIFIED ONGOING SERVICES
 
Core Fees
 
Annual Administration Fee for Core Services


This fee is prorated and billed quarterly.


$17,000
Online Enrollment and Online Statements
Included
Check & Tax Services
Included
Transaction Fees
Fee
Per
Online Distribution Election Processing
Included
Distribution
Mailing Documents/Checks via Overnight Service
$25
Item
Ongoing Communication and Education
Fees
Fidelity’s Employee Engagement Communication and Education nonqualified program.
Included
Print, Fulfillment and Distribution for Custom Communications
Fee for Service
Postage for Custom Communications
Pass Through
Custom materials development (including graphic design, typesetting, writing,
layout, printing, collation, insertion, distribution, video production and
language translation)


Fee for Service
Company Stock Administration
Real Time Stock Trading Administration Company Stock Fund: FMC Stock Fund
Ten basis points on all company stock assets subject to a $10,000 annual
minimum, a
$35,000 annual maximum


Company Stock Dividend Pass Through
$3 per EFT
$6 per Check Reinvest Included
Full Proxy Services Administration, Mailing, and Tabulation
Pass Through at Cost
Full File on Shareholders for External Proxy Services
Included
Company Stock Trading Commission
Fee
Per


Real Time Trading


$0.029
Per Buy/Sell Share








--------------------------------------------------------------------------------





Fee quotes assume that all trades to be executed by Fidelity Capital Markets
(“Capital Markets”), a division of National Financial Services LLC. The Real
Time and Share Accounted products require the use of Capital Markets.


Please note: The SEC requires all firms to charge an SEC fee of $21.80 per
$1,000,000 on all executed sell orders. This fee may change, and the last change
to the fee became effective 2/16/16.


*If special trading is requested such as Trade Date+1 etc, commissions may vary.
Fidelity Management Trust Company (FMTC) Services
Core Trustee Services
Assets Subject to Review and Approval
Fee Included
Special Projects
Fee
Fulfilling a client-specific request that is not included in the services as
documented in the assumptions herein, the request for proposal and any scope and
/ or service documents which Fidelity has provided or provided a response.
Examples include additional feeds, custom service features and special
processing.


•    Ongoing
o    Plan and program changes.
o    Change in scope of existing services as documented in Directions Documents
describing the services.
o    Client specific processing requested as an alternative to Fidelity’s
standard solution including any additional resources to support said
non-standard solution. Examples include change to data feeds, special offering
windows and procedural changes.
o    Support of Corporate Actions. Examples include reorganization, layoff,
mergers, acquisitions and divestitures
o    Custom communications development
o    Fund Changes


















$175/hour
Travel and related expenses for Special Projects
Pass Through



Contract Process and Terms


This Schedule of Fees is based upon Plan Sponsor’s current nonqualified defined
contribution services, the current services as performed by Fidelity, unless
specified otherwise, and the assumptions contained within this document.


Fidelity shall maintain its fees for nonqualified defined contribution services
for a period of five years beginning April 1, 2017. However, in the event
Fidelity demonstrates that any or all of the assumptions outlined in this
document or the Schedule of Services have changed by more than ten percent (10%)
or are materially inaccurate, such fees are subject to change.


Legal and Regulatory


The fees contained herein are based on the regulatory and legal environment in
effect at the time of this proposal. Changes to the legislative and/or
regulatory environment, occurring after such date, which





--------------------------------------------------------------------------------





would impact the services to be provided, may result in additional fees to
support Plan Sponsor’s nonqualified defined contribution service.


I.
Participant Revenue Credit.



i.
Calculation.    The Trustee shall fund a Participant Revenue Credit for each
quarter calculated as the sum of the following:



(1)
Credits attributable to Fidelity investment products:



Average daily balances held in the Plan of Fidelity investment products
multiplied by one-quarter (1/4) of the following rates respectively:


(a)
Actively managed (non Class K) Fidelity equity Mutual Funds: 35 basis points per
annum;

(b)
Actively managed (non Class K) Fidelity Freedom® Funds: 35 basis points per
annum;



(c)
Actively managed (Class K) Fidelity equity Mutual Funds: 20 basis points per
annum;

(d)
Fidelity Freedom K® Funds: 20 basis points per annum;



(e)    Fidelity Enhanced Equity Index Funds:    10 basis points per annum;


(f)
Actively managed Fidelity fixed income and money market Mutual Funds, except for
certain Fidelity institutional money market Mutual Funds (e.g. FIMM Funds): 20
basis points per annum;



(g)
Actively managed Pyramis Service Series commingled pools: 10 basis points per
annum;



(h)
Managed Income Portfolio I: 20 basis points per annum.



(2)
Credits attributable to Non-Fidelity investment products:



Average daily balances held in the Plan of non-Fidelity investment products
multiplied by the quarterly rate that the non-Fidelity vendor has agreed to use
to determine payments to FIIOC.








(3)
Credits attributable to BrokerageLink®:

--------------------------------------------------------------------------------

No credits are available for assets held in BrokerageLink®.


ii.
Allocation.    The Participant Revenue Credit shall be allocated to Eligible
Participants (defined below) as follows:








--------------------------------------------------------------------------------





(1)
Crediting Date. Participant Revenue Credits shall be allocated to Eligible
Participant accounts as soon as administratively feasible (generally within 15
business days) after a quarterly recordkeeping invoice reflecting such
Participant Revenue Credit has been issued and sent (the “Crediting Date”). In
the event an invoice is issued and sent with respect to a portion of a quarter,
the amount of the Participant Revenue Credit for such quarter may be
appropriately adjusted as set forth on such invoice.



(2)
Allocation Method. Allocations for the Participant Revenue Credit amount
attributable to credits described above shall be made to Eligible Participants
pro rata based on the ratio of each Participant’s average daily balance in a
fund during the quarter to the total average daily balances for all Participants
in such fund during the quarter. The allocation to Eligible Participants will be
used to purchase whole and fractional shares of the investments in the Eligible
Participant Accounts. Any remaining Participant Revenue Credit amount following
the allocation to Eligible Participants shall be allocated to the Revenue Credit
Account described below and be subject to the provisions governing the Revenue
Credit. In the event a residual amount is insufficient to purchase a fractional
share it will not be funded.



(3)
Eligible Participants. Solely for purposes of allocations pursuant to this
section, Eligible Participant means any participant or beneficiary with a
balance greater than zero.



(4)
Investment of Allocations. Amounts allocated to Eligible Participant accounts
shall be invested in the fund to which the Participant Revenue Credit relates,
and allocated proportionately for each Participant. If a participant is not
permitted to invest further in such fund, amounts shall be invested in
accordance with Eligible Participants’ elections for future contributions, or if
no such election is on file, in the Plan’s designated default investment.



(5)
Directions. The Administrator represents to the Trustee that the Administrator
has concluded that allocations hereunder are permissible under the Plan and meet
the requirements of applicable laws, including ERISA and the Code. The
Administrator directs that allocations of Participant Revenue Credits to
Eligible Participants’ Accounts shall not be included as contributions or annual
additions for any testing or reporting purposes. The Trustee shall be
responsible for implementing the directions of the Administrator as set forth
herein but has no responsibility for the legality or appropriateness of such
directions.



(6)
12b-1 Payments. To the extent any Participant Revenue Credits or Revenue Credits
below are deemed to be attributable to investments in Fidelity Mutual Funds that
have adopted a plan pursuant to Rule 12b-1 under the Investment Company Act of
1940 ("1940 Act") at the time such Participant Revenue Credits or Revenue
Credits are made, such Participant Revenue Credits or Revenue Credits shall be
made available pursuant to such plan ("12b-1 Payments”), and the following
conditions shall apply:



(a)
The obligation to make 12b-1 Payments shall continue in effect for one year from
the effective date of this Agreement (or the






--------------------------------------------------------------------------------





amendment of this Agreement containing these provisions), and shall continue for
successive annual periods only upon at least annual approval by a vote of the
majority of the Trustees for each of those Fidelity Mutual Funds that have
adopted such plans, including a majority of those Trustees that are not
"interested persons" (as defined in the 1940 Act) of such Mutual Funds and who
have no direct or indirect financial interest in the operation of the plan or
any agreement related thereto ("Qualified Trustees").




(b)
Notwithstanding any provision hereof to the contrary, the obligation to make
these 12b-1 Payments with respect to any plan may be terminated without penalty
at any time, upon either a vote of a majority of the Qualified Trustees, or upon
a vote of a majority of the outstanding voting securities (as defined in the
1940 Act) of the applicable Fidelity Mutual Fund to terminate or not continue
the plan for the applicable Fidelity Mutual Fund.





(c)
Upon assignment of this Agreement (as defined under the 1940 Act), the
obligation to make 12b-1 Payments shall automatically terminate.



II.
Revenue Credit for Net Float Earnings.



i.
Calculation. The Trustee shall calculate a Revenue Credit for each quarter equal
to the net float earnings attributable to the Plan for the quarter.



ii.
Funding. The Trustee shall pay quarterly in arrears the calculated Revenue
Credit, as well as any amount to be allocated to the Revenue Credit Account in
accordance with the above, for such quarter as soon as administratively feasible
(generally within 15 business days) after a quarterly invoice reflecting the
Participant Revenue Credit has been issued and sent.



iii.
Investment. Deposits in the Revenue Credit Account will be invested in the first
available source in the Plan’s source hierarchy, which can be viewed on Fidelity
Plan Sponsor Webstation®. (Please note that the source used will not impact
testing and reporting.) The Revenue Credit Account shall be invested in the
default fund for forfeitures specified in Schedule A.



iv.
Application of Account to Pay Expenses. The Administrator may direct the Trustee
through the Trustee’s internet application for Employers to use amounts held in
the Revenue Credit Account to reimburse the Employer for fees and expenses
associated with services provided to the Plan, or to pay vendors, including the
Trustee or third parties, directly. Notwithstanding the foregoing, the Revenue
Credit Account may not be used to offset, reimburse or pay: (1) expenses that
have been deducted from Participant accounts or (2) expenses that are accrued in
the net asset value or mil rate of an investment option. Upon receipt of payment
instructions in good order, the Trustee shall redeem shares or units of
investment options held in the Revenue Credit Account necessary to make such
payments and shall issue payment as soon as administratively feasible thereafter
(typically within 5 business days). The Trustee shall not be liable for, nor
shall it be responsible for separately including in any payment, any late
charges, interest or penalties that may accrue owing to untimely






--------------------------------------------------------------------------------





submission to the Trustee of directions in good order or Trustee’s processing of
any payment instructions in accordance herewith. A direction from the
Administrator to pay expenses shall constitute a representation to Trustee that
the Administrator has concluded that the payments are permissible under the Plan
and meet the requirements of applicable laws, including ERISA and the Code.


To the extent to which there was an immediately preceding credit program
established under this Agreement, no amounts under that immediately preceding
program shall continue to accrue after the date on which the provisions of this
Participant Revenue Credit are originally effective (the “PRC Date”); however,
to the extent there are any unused amounts in such preceding program as of the
PRC Date the procedures for utilization of such amounts shall be those in effect
under the Agreement prior to the PRC Date until such amounts are expired or used
in their entirety, as applicable.







